By JUDGE WILEY R. WRIGHT, JR.
I have considered the defendant’s motion to reconsider the ruling of the Court on February 8, 1984, denying the defendant’s motion for leave to file its motion objecting to venue more than twenty-one days after service of process.
I agree with the defendant’s contention that the Court has jurisdiction to entertain the aforesaid motion. Notwithstanding the fact that the Court denied the motion for a default judgment and granted the defendant leave to file a late answer and grounds of defense, I was not sufficiently impressed with the defendant’s explanation for its delay in filing responsive pleadings to grant leave to file an untimely motion seeking a change of venue. Accordingly, the defendant’s motion for reconsideration is denied.